Citation Nr: 0003374	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-13 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to May 1974.

The veteran filed a claim in November 1996 for service 
connection for a back disability.  This appeal arises from 
the February 1997 rating decision from the Huntington, West 
Virginia Regional Office (RO) that denied the veteran's claim 
for service connection for a back disability.  A Notice of 
Disagreement was filed in April 1997 and a Statement of the 
Case was issued in April 1997.  A substantive appeal was 
filed in April 1997 with a request for a hearing before a 
Member of the Board and a personal hearing at the RO. 

In June 1997 a hearing at the RO before a local hearing 
officer was held.  

This case was remanded in April 1999 to afford the veteran a 
hearing before a Member of the Board.  In August 1999, the 
veteran indicated that he would appear for a video 
teleconferencing hearing.  On August 4, 1999, a video 
teleconference hearing was held before the undersigned. 


REMAND

Upon preliminary review of the evidentiary record, the Board 
notes that the veteran's service medical records are not 
within the claims file, with the exception of his dental 
records and his entrance examination, which were obtained.  
Previous efforts to obtain additional service medical records 
have been unsuccessful.

The Board further notes that the veteran submitted a claim 
seeking service connection for hearing loss in November 1974, 
but the veteran made no claim regarding his back at that 
time.  The veteran also underwent a general VA examination in 
December 1974, but again had no complaints regarding his back 
and all musculoskeletal findings were normal.  On several 
subsequent VA examinations for hearing loss and during 
several claims for an increased evaluation for his service 
connected hearing loss, the veteran continued to have no 
complaints regarding his back.  On a report of an employment 
examination for the Norfolk and Western Railway Company, 
dated in May 1986, the veteran again denied back trouble.  He 
did report prior fractured ribs on the left side at the age 
of 18, but no history of a back injury.

The veteran's original claim seeking service connection for a 
back disorder was received in November 1996.  At that time, 
the veteran submitted private medical records, including 
records of examination of the back in April 1970, (prior to 
his induction in service) indicating a normal spine.  Also 
submitted were numerous post-service private medical records 
indicating treatment for back complaints in the late 1970s 
and 1980s.  However, all the medical records submitted were 
negative for any history of a back injury during service.  
The earliest of these post-service medical records was dated 
in April 1975 and indicated that the veteran reported back 
pain since April 14, 1975 at work, from bending while working 
in a mine.  Past history was reported as essentially 
negative.  He was diagnosed with low back strain and advised 
that if his back pain continued he would need to discontinue 
working in mines and find other work, not involving heavy 
lifting and frequent bending.

During the veteran's August 1999 hearing before the Board, he 
testified that he had been involved in an accident in 
service, when he was riding on the hood of a co-worker's car 
and fell off onto the road when the car stopped suddenly.  
The veteran reported that no accident report was filled out, 
as he did not want to get in trouble with his unit for the 
incident.  However, he further reported that he did receive 
medical treatment for a sore back and also for bruised feet 
after the accident and was placed on several days of light 
duty as a result.  The veteran was unable to identify when 
this accident happened but he did indicate that he was 
stationed at Camp New Amsterdam in the Netherlands as a 
security policeman with the 32d Tactical Fighter Squadron.  
He claimed that his service medical records should document 
this treatment.

Also of record is a letter from the veteran's ex-wife, dated 
in December 1997, who reported that she was aware of his 
injury from being thrown off a car and then being placed on 
light duty.  She also reported that she remembered this 
occurred in October 1971 as it was within a few weeks of her 
arrival in country.  She reported he sought further treatment 
in around April 1973.

Given the absence of the veteran's service medical records 
and given his testimony and contentions of additional 
treatment in service, it is critical that all possible 
efforts be made to obtain his service medical records.  The 
Board also notes that in cases where service medical records 
are unavailable through no fault of the veteran, VA has a 
heightened duty to assist in the development of evidence.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  That heightened 
duty includes the obligation to search for other records 
which might provide information to supplement or clarify the 
available records.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).

Therefore, although the National Personnel Records Center has 
previously been contacted without success, further efforts 
should be made to obtain all service medical records, and any 
ancillary records such as sick call records, or restricted 
duty lists.  In attempting to obtain such records the dates 
of treatment provided by the veteran's ex-wife should be 
noted.

The Board further notes that in order to attempt to 
corroborate the veteran's contentions, his complete service 
personnel records should also be obtained and reviewed to 
determine the dates of his duty with the 32d Tactical Fighter 
Squadron at Camp New Amsterdam in the Netherlands and whether 
there is any indication of the veteran being on restricted 
duty following an in-service injury.

It is also noted that during the course of the veteran's June 
1997 RO hearing and August 1999 Board hearing, he reported 
that he had received ongoing current treatment for a back 
disability at a VA Medical Center.  There is no evidence that 
the RO has attempted to obtain these medical records.  As VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet. App. 462 (1998).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, in this case, missing 
service medical records, service personnel records, and VA 
medical records all must be obtained prior to any 
determination being made as to whether the veteran's claim is 
well-grounded.  See O'Hare, 1 Vet. App. 365.  See also Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992); and Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Therefore, this case is Remanded to the RO for the following 
development:

1.  The RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center.  
These records should be reviewed to 
ascertain where the veteran was assigned, 
what type of work he performed, and 
whether there is any record of him having 
been on restricted duty as a result of 
any injury while assigned to the 32d 
Tactical Fighter Squadron at Camp New 
Amsterdam in the Netherlands.

2.  The RO should also attempt to obtain 
the veteran's complete service medical 
records for his period of service.  Any 
available additional service medical 
records should be obtained.  In order to 
accomplish this objective, the RO should 
contact all necessary custodians of these 
records, to include the National 
Personnel Records Center, or any other 
ancillary sources.  Sick call records or 
records of restricted physical duty 
should also be requested.  In making 
these requests, treatment during October 
1971 and April 1973, as indicated by the 
veteran's ex-wife should be indicated and 
records for those months should be 
searched.  If service medical records for 
any period of service prove to be 
unavailable, this should be clearly 
documented within the claims file.

3.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
relevant medical treatment (VA or 
private) he has received for his claimed 
disorder since service.  Based on 
information provided by the veteran, the 
RO should undertake to obtain copies of 
all records from the identified treatment 
sources and associate them with the 
claims folder, if not already within the 
claims file.  The veteran should also be 
asked to submit any medical evidence in 
his possession which tends to support his 
claim.  Any documents received by the RO 
should be associated with the claims 
folder.

4.  The RO should contact the veteran to 
determine the location of his treatment 
for a back disability at a VA facility 
and obtain the veteran's complete current 
VA treatment records, and associate them 
with the claims folder.

5.  After the completion of all of the 
above requests, all records obtained must 
be associated with the claims folder.  
The RO should then review the evidence of 
record and determine whether a well-
grounded claim has been submitted.  If a 
well grounded claim has been submitted, 
all further appropriate development to 
include a VA examination addressing the 
question of etiology of the claimed 
disorder, should be undertaken.  If the 
decision remains adverse to the veteran, 
he should be issued a supplemental 
statement of the case.  This should 
include a discussion of all evidence 
received since the last statement of the 
case was issued.  Thereafter, the veteran 
should be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRIAN LEMOINE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




